UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6857



DONTA L. THORNTON,

                                              Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director     of   the   Virginia
Department of Corrections,

                                               Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., District
Judge. (CA-03-586-2)


Submitted:   July 29, 2004                   Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donta L. Thornton, Appellant Pro Se.       Jerry Walter Kilgore,
Attorney General, Robert H. Anderson, III, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Donta L. Thornton seeks to appeal the district court’s

order accepting a magistrate judge’s recommendation to deny his

petition filed under 28 U.S.C. § 2254 (2000) as untimely.                                     This

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.                 28 U.S.C. § 2253(c)(1) (2000).                    A

certificate of appealability will not issue absent “a substantial

showing    of    the     denial    of    a    constitutional       right.”          28   U.S.C.

§   2253(c)(2)     (2000).         A    prisoner      satisfies        this    standard        by

demonstrating       that     reasonable         jurists       would      find       that      his

constitutional         claims     are   debatable       and     that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                    We have independently reviewed the

record and conclude that Thornton has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal. We further deny Thornton’s motion to authorize

preparation of a transcript at government expense and his motion

for all court records.            We dispense with oral argument because the

facts    and    legal     contentions         are    adequately    presented             in    the

materials       before    the     court       and    argument    would        not    aid       the

decisional process.

                                                                                    DISMISSED


                                             - 2 -